MaddeN, Judge,
dissenting:
I dissent from the court’s decision dismissing the plaintiff’s petition. When the case was before us on the Government’s demurrer to the plaintiff’s petition, I agreed with the court that the Government’s demurrer should be overruled, but I did not agree with the court’s conclusion that the plaintiff had lost the right to the pay which the statute granted him, unless he was mentally incompetent when he purported to renounce that right. ■ I thought then, and still think, that even if, as the court now finds after an extended hearing, the plaintiff was mentally competent at the time of his attempted renunciation, his attempt to renounce was futile. My views to that effect, and to the effect that the Act of June 24,1946, 60 Stat. 304, was a Bill of Pains and Penalties, and was therefore unconstitutional, appear in 111 C. Cls. at page 761, and will not be repeated here.
I think the plaintiff is entitled to recover.